Citation Nr: 1227796	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-00 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinea/pseudofolliculitis barbae.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral wrist disability.

4.  Entitlement to service connection for bilateral arm disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1999 to September 2007.  The record also indicates that he had Reserves training and a period of active duty from August 2008 to July 2009, which is unverified.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2008 rating decision of the VA Regional Office (RO) in Roanoke, Virginia that, among other things, denied service connection for tinea barbae, a low back disorder, bilateral wrist disability, and bilateral arm disability, claimed as numbness.

Following review of the record, the issues of entitlement to service connection for tinea/pseudofolliculitis barbae and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Bilateral wrist disability is not confirmed by the evidence of record.

2.  Bilateral arm disability is not confirmed by the evidence of record.


CONCLUSIONS OF LAW

1.  Bilateral wrist disability, claimed as weakness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Bilateral arm disability, claimed as numbness and tingling, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has weakness in the wrists, and bilateral arm disability with numbness and tingling that are of service onset for which service connection should be granted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for service connection including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the appellant was sent letters dated in November 2007 and January 2008 prior to the initial unfavorable decisions on the claims, supplemented by correspondence dated in May 2008 and September 2009 that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and effective dates for an award was sent to the appellant in the initial communication.  As such, VA's duty to notify in this case has been satisfied.  

The Board also finds that the necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet.App. 384.  VA clinical records have been submitted in support of the claims and reviewed.  The appellant was afforded an examination for VA compensation and pension purposes in December 2007.  His statements in the record and the whole of the evidence have been carefully considered.  The Board notes that in January 2008 the Veteran submitted service treatment records (STRs) from his first period of service (May 1999 to September 2007), but that his STRs for his second period of service (August 2008 to July 2009) are unavailable and efforts to secure them have been unsuccessful.  To this end, a memorandum dated October 13, 2009 as to the unavailability of service treatment records has been made a part of the record.  The Board is mindful that in a case such as this one, VA has a heightened obligation to assist the Veteran in the development of his claim.  See O'Hare v. Derwinski, 1 Vet.App. 356, 367 (1991); Pruitt v. Derwinski, 2 Vet.App. 83, 85 (1992).  However, in view of the lack of diagnoses or findings of disability attributable to the claimed bilateral arm and wrist disabilities, the Board finds that no further development is warranted as to these claims on appeal.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  Neither the Veteran nor his representative has alleged any prejudice with respect to notice, or any lack thereof.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims herein decided.  See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp 20112; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Factual Background

The Veteran's STRs from his first period of service do not reflect any complaints, findings, or diagnoses related to his arms and wrists.  Post service, he filed claims in October 2007 for service connection of various disabilities that included bilateral wrist and arm disorders, including numbness.

The appellant was afforded an examination for VA compensation and pension purposes in November 2007.  He stated that he had had pain, tingling, numbness, anesthesia, weakness and paralysis of the forearm, wrist and hand for two to five years.  He related that his symptoms occurred once or twice a week, and lasted for two hours with characteristic aching, sharp, sticking, and cramping pain, making it difficult for him to move his fingers, work with tools and perform daily functions.  

The Veteran indicated that both of his arms were similarly affected and that he had abnormal sensation of the affected parts.  He said that pain came on by itself and that while working on certain jobs, he felt numbness and weakness in the arm.  He related that he could function with medication when he had pain.  

On physical examination, range of motion of the right and left and wrist and elbow joints were within normal limits.  There were no abnormal findings relative to joint function.  Gross examination of the joints and muscles was normal.  There were no abnormal findings of the peripheral nerves or peripheral pulses of the upper extremities.  Motor and sensory function was within normal limits.  Following examination, the diagnoses as to the claimed bilateral wrist and bilateral arm conditions were "there is no diagnosis because there is no pathology to render a diagnosis."  

VA outpatient clinical records dating from 2007 reflect that in December 2007, the Veteran underwent an environmental health Persian Gulf War examination.  It was noted that he denied neurological symptoms.  In October 2009, the appellant was seen on an emergency basis for ACS (acute coronary syndrome) purposes and denied arm/pain numbness.  Integumentary (skin) status was evaluated as normal. 

Legal Analysis

The Board has carefully reviewed the clinical evidence but finds that service connection for a bilateral arm or wrist disability is not warranted.

The facts above require the Board to address the issue of what constitutes a "disability" under VA law.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit has noted that two provisions of 38 C.F.R. Part 4, 38  C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  However, the Federal Circuit also noted that in order for a veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110  or § 1131, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required. 

The record reflects that although the Veteran claims numbness, tingling, pain, weakness, and activity limitations from disability affecting both arms and wrists, no objective symptoms were appreciated on VA examination in December 2007.  The appellant had full function of the upper extremities without evidence of any pathological joint or neurological involvement.  The examiner stated that no diagnosis could be rendered as to either upper extremity because no pathology could be determined.  VA outpatient clinical records dating from 2007 do not document any complaints, disability, or diagnoses pertaining to the wrists, arms or upper extremities in general.  Neurologic status was noted to be normal.  

Based upon the foregoing, the Board finds that the December 2007 VA examiner's opinion indicating that the Veteran did not have a disease or injury, as opposed to subjective sensations of pain, weakness, numbness, and tingling, to be evidence of significant probative weight indicating a lack of a current disability of the bilateral arms and wrists.  Hence, basic entitlement to service connection under 38 U.S.C.A. § 1110 is not warranted.

The Board has also considered the special provisions for Persian Gulf veterans under which service connection may be established for manifestations of an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011). The Veteran's DD Form 214 indicates that he is a recipient of the Global War on Terrorism Service Medal and Expeditionary Medal, but does not indicate whether he served in the Southwest Asia theater of operations.  Various treatment records indicate that he reported serving in Iraq, Kuwait, and the United Arab Emigrates.  Hence, although it is unverified, it appears the Veteran is a Persian Gulf veteran within the meaning of the statute.  In any event, these provisions would not be applicable because there have been no objective indications of a qualifying chronic disability, including in the medical sense of objective evidence perceptible to an examining physician or other nonmedical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317.  

The Board has considered the Veteran's statements and notes that he is competent to testify to the symptoms of pain, weakness, numbness and tingling that he noted during the December 2007 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the December 2007 VA examiner's opinion that there was no bilateral arm or wrist disease or injury and findings that there was no pathology outweigh the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  Furthermore, to the extent the Veteran reports that his bilateral arm and wrist symptoms are due to disease or injury or undiagnosed illness, he is not competent to render such an opinion as he lacks the requisite medical knowledge and training.

For the foregoing reasons, the Board finds that service connection is not warranted for a bilateral arm or wrist disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral wrist disability is denied.

Service connection for bilateral arm disability is denied.


REMAND

The Veteran asserts that he has a current back disability that was incurred in service.  His STRs from his first period of service reflect that he complained of back pain and spasms in September 2000.  He also complained of mid back pain in December 2006 after an escort boat hit a wave; the pain was noted to be likely associated with muscle strain/spasms.  In January 2007, it was noted that he had low back pain secondary to a muscle strain since the escort boat incident and was placed on light duty.  In June 2007, similar symptoms were noted and the assessment was musculoskeletal back pain without sciatic symptoms.  

Review of the record discloses that on examination for VA compensation purposes in December 2007, the back was examined and it was determined that there was no pathology to render a diagnosis.  The Board observes, however, that since that that time, VA outpatient clinical records reflect consistent complaints and treatment involving the back for which a definitive assessment has never been provided.  On examination in August 2009, it was noted that straight leg raising was 90 degrees on the right and 60 degrees on the left with pain on internal and external rotation.  Such findings indicate a pathological response for which further evaluation is warranted.  As noted previously, VA has a heightened obligation to assist the Veteran in the development of his claim when his service treatment records are not available through no fault of his own. See O'Hare; Pruitt, supra.  Under the circumstances, the Board is of the opinion that a current VA examination of the back is warranted to ascertain whether the Veteran has current disability in this regard that maybe related to service.  

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The Veteran also contends that he has had ongoing problems with pseudofolliculitis barbae (PFB) since service.

STRs from the Veteran's first period of service reflect that he was diagnosed with PFB in March 2000 and was placed on a PFB profile.  PFB was noted multiple times (see treatment records dated in May and November 2001, February and June 2002, July 2003, March 2004, February and December 2005, November and December 2006).  

Post-service, during the November 2007 VA examination, no scars or signs of skin disease were present.  The examiner indicated that there was no diagnosis because the symptoms had resolved.  VA treatment records also indicate that the Veteran denied having skin symptoms in December 2007 and August 2009, and that his integumentary (including skin) system was evaluated as normal in October 2009.

In January 2010, the Veteran submitted a Pseudofolliculitis Barbae (PFB) Shaving Waiver/Evaluation/Disposition dated in August 2008 showing that due to that medical condition, no shaving of facial hair was recommended on a temporary basis.  This shaving profile was signed by a medical officer.

The Board points out, initially, that evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  The Board also points out that the Veteran is competent to report that he has skin problems and, as recently as December 2009, he reported ongoing problems with tinea barbae.  

Given the diagnosis of PFB during service and the Veteran's complaints of ongoing symptoms, the Board finds that another VA examination is necessary to determine existence, nature, and etiology of any current skin disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding records of VA evaluation and/or treatment for the Veteran's back and skin.  All records/responses received should be associated with the claims file.  

2.  After all available records and/or responses from each contacted entity are associated with the claims file, schedule the Veteran for a VA examination of the back.  The claims file must be made available to the examiner for review prior to examination.  The clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After review of the evidence, the examiner should provide an opinion with supporting rationale as to whether the Veteran currently has a back disorder that is at least as likely as not related to service.  The examination report must include a thorough rationale for the opinion provided.

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

3.  After all available records and/or responses from each contacted entity are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any current skin disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the skin, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current skin disability first manifested in service or within a year thereafter, or is causally related to any incident of service.  The medical rationale for any opinion expressed must be provided. 

In rendering this opinion, the examiner should note that the Veteran had a diagnosis of PFB during service and specifically comment as to whether he has current signs or symptoms of PFB.

4.  After undertaking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


